DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 12/21/2018. The applicant has submitted 20 claims for examination, all claims are currently pending. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1,a2 as being anticipated by Anderson US 2017/0220384.
Regarding claim 1, Anderson teaches a method for controlling a plurality of compute units in at least one processor that carries out neural network operations, the method comprising: 
["The terms “system-on-chip” (SoC) and “integrated circuit” are used interchangeably herein to refer to a set of interconnected electronic circuits typically, but not exclusively, including multiple hardware cores, a memory, and a communication interface. The hardware cores may include a variety of different types of processors, such as a general purpose multi-core processor, a multi-core central processing unit (CPU), a multi-core digital signal processor (DSP), a multi-core graphics processing unit (GPU), a multi-core accelerated processing unit (APU), a neural processing unit (NPU), a math coprocessor, a multi-core auxiliary processor, and the like including other known and future processors. A hardware core may further embody other hardware and hardware combinations, such as a field programmable gate array (FPGA), an application-specific integrated circuit (ASCI), other programmable logic device, discrete gate logic, transistor logic, performance monitoring hardware, watchdog hardware, and time references. Integrated circuits (IC) may be configured such that the components of the integrated circuit reside on a single piece of semiconductor material, such as silicon. Such a configuration may also be referred to as the IC components being on a single chip.", ¶38]
detecting, by neural network compute unit remapping logic, a condition to remap neural network compute units that are currently used in carrying out a neural network operation with at least one replacement compute unit that is not currently being used to carry out the neural network operation(history of usage of processor cores in terms thermal cycling and usage etc are used to select cores to execute task that balance or evenly distribute usage across cores, ¶40); 
["In a computing device in which all equivalent processor cores may not always run concurrently, the aspects enable increasing the operating life of the equivalent processor cores, and thereby the computing device, by directing tasks to the cores in a priority order determined by their usage history as well as current performance characteristics. An aspect may also improve the performance of the system by directing tasks to the cores such a manner. The characteristics of the processor cores may vary as they wear over time, so manufacturer data may not be reliable. The current characteristics of the processor cores may be determined by measuring thermal output (indicative of thermal behavior, including thermal resistance, thermal capacitance, temperature sensor measurement, thermal cycling, etc.) and/or current leakage for normally operating processor cores, or for processor cores under a built in self test designated for producing the results necessary to determine the current characteristics. Current characteristics of the processor cores may also be determined based upon measurable characteristics, such as by an aging detector. Historical operational time for the processor cores may also be retrieved. The current characteristic data may be applied to a weighted function to produce priorities for the processor cores. The priorities may be used to assign processes and processing tasks to the processor cores based on their level of wear to enable components within a system-on-chip to age or wear out at about the same time. For example, the processor cores with the least wear may be prioritized to run more processes as they are less likely to fail and to cause multiple processor cores reach their respective end of life at about the same time, thereby reduce the chances for premature failure.", ¶40]

in response to detecting the condition, remapping, by the neural network compute unit remapping logic, a logical address of at least one currently used compute unit to a physical address that corresponds to the replacement compute unit(means of selection of core to process task is by manipulation of virtual processor identification tables which map associations between virtual IDs used by higher level OS and the physical  core IDs, ¶58)
["However, the computing device 10 may change priorities of the processor cores, as described further below. The computing device 10 may change the priorities to increase operating life and maximize performance of the processor cores. Changing the priorities of the processor cores may result in the high level operating system processor core identification being associated with a processor core that the computing device 10 does not intend to run the requested process. The virtual processor identification translation table 300 may track the changes in the priorities of the processor cores and associate the high level operating system processor core identifications with the appropriately prioritized processor core. To accomplish this, the virtual processor identification translation table 300 may receive the updated hardware processor core priorities calculated by the reliability engine 302. The virtual processor identification translation table 300 may also associate the high level operating system processor core identifications with the corresponding hardware processor core priority, and update the associations as the hardware processor core priorities change. When, a process request is received specifying a particular high level operating system processor core identification, the computing device may use the virtual processor identification translation table 300 to assign the process to the appropriately prioritized processor core. A table is used herein to describe this feature of the computing device 10, but the virtual processor identification translation may be implemented using a variety of different hardware, data structures, and software algorithms that may achieve the same function as described above. In an aspect, one or more virtual processor identification translation tables 300 may be implemented for numerous groups of processor cores. For example, each group of a type of processor cores, such as a multi-core general purpose CPU 320, 321, a multi-core GPU 322, a multi-core DSP 324, and other multi-core computational units 326, may be combined or separated in various configurations into one or more virtual processor identification translation tables 300.", ¶58]

 and carrying out neural network operations, by the at least one processor, using the replacement compute unit(cores can serves in many functions such a GPUs and neural processing NPUs, ¶38).
["The terms “system-on-chip” (SoC) and “integrated circuit” are used interchangeably herein to refer to a set of interconnected electronic circuits typically, but not exclusively, including multiple hardware cores, a memory, and a communication interface. The hardware cores may include a variety of different types of processors, such as a general purpose multi-core processor, a multi-core central processing unit (CPU), a multi-core digital signal processor (DSP), a multi-core graphics processing unit (GPU), a multi-core accelerated processing unit (APU), a neural processing unit (NPU), a math coprocessor, a multi-core auxiliary processor, and the like including other known and future processors. A hardware core may further embody other hardware and hardware combinations, such as a field programmable gate array (FPGA), an application-specific integrated circuit (ASCI), other programmable logic device, discrete gate logic, transistor logic, performance monitoring hardware, watchdog hardware, and time references. Integrated circuits (IC) may be configured such that the components of the integrated circuit reside on a single piece of semiconductor material, such as silicon. Such a configuration may also be referred to as the IC components being on a single chip.", ¶38]

Regarding claim 9, Anderson teaches an apparatus operative to carry out neural network operations, the apparatus comprising: a plurality of compute units (CUs) configurable for neural network operations; 
["The terms “system-on-chip” (SoC) and “integrated circuit” are used interchangeably herein to refer to a set of interconnected electronic circuits typically, but not exclusively, including multiple hardware cores, a memory, and a communication interface. The hardware cores may include a variety of different types of processors, such as a general purpose multi-core processor, a multi-core central processing unit (CPU), a multi-core digital signal processor (DSP), a multi-core graphics processing unit (GPU), a multi-core accelerated processing unit (APU), a neural processing unit (NPU), a math coprocessor, a multi-core auxiliary processor, and the like including other known and future processors. A hardware core may further embody other hardware and hardware combinations, such as a field programmable gate array (FPGA), an application-specific integrated circuit (ASCI), other programmable logic device, discrete gate logic, transistor logic, performance monitoring hardware, watchdog hardware, and time references. Integrated circuits (IC) may be configured such that the components of the integrated circuit reside on a single piece of semiconductor material, such as silicon. Such a configuration may also be referred to as the IC components being on a single chip.", ¶38]

and neural network compute unit remapping logic operatively coupled to the plurality of CUs, and operative to: detect a condition to remap neural network compute units that are currently used in carrying out a neural network operation with at least one replacement compute unit that is not currently being used to carry out the neural network operation(history of usage of processor cores in terms thermal cycling and usage etc are used to select cores to execute task that balance or evenly distribute usage across cores, ¶40) 
["In a computing device in which all equivalent processor cores may not always run concurrently, the aspects enable increasing the operating life of the equivalent processor cores, and thereby the computing device, by directing tasks to the cores in a priority order determined by their usage history as well as current performance characteristics. An aspect may also improve the performance of the system by directing tasks to the cores such a manner. The characteristics of the processor cores may vary as they wear over time, so manufacturer data may not be reliable. The current characteristics of the processor cores may be determined by measuring thermal output (indicative of thermal behavior, including thermal resistance, thermal capacitance, temperature sensor measurement, thermal cycling, etc.) and/or current leakage for normally operating processor cores, or for processor cores under a built in self test designated for producing the results necessary to determine the current characteristics. Current characteristics of the processor cores may also be determined based upon measurable characteristics, such as by an aging detector. Historical operational time for the processor cores may also be retrieved. The current characteristic data may be applied to a weighted function to produce priorities for the processor cores. The priorities may be used to assign processes and processing tasks to the processor cores based on their level of wear to enable components within a system-on-chip to age or wear out at about the same time. For example, the processor cores with the least wear may be prioritized to run more processes as they are less likely to fail and to cause multiple processor cores reach their respective end of life at about the same time, thereby reduce the chances for premature failure.", ¶40]

 in response to detecting the condition, remap a logical address of at least one currently used compute unit to a physical address that corresponds to the replacement compute unit(means of selection of core to process task is by manipulation of virtual processor identification tables which map associations between virtual IDs used by higher level OS and the physical  core IDs, ¶58)
["However, the computing device 10 may change priorities of the processor cores, as described further below. The computing device 10 may change the priorities to increase operating life and maximize performance of the processor cores. Changing the priorities of the processor cores may result in the high level operating system processor core identification being associated with a processor core that the computing device 10 does not intend to run the requested process. The virtual processor identification translation table 300 may track the changes in the priorities of the processor cores and associate the high level operating system processor core identifications with the appropriately prioritized processor core. To accomplish this, the virtual processor identification translation table 300 may receive the updated hardware processor core priorities calculated by the reliability engine 302. The virtual processor identification translation table 300 may also associate the high level operating system processor core identifications with the corresponding hardware processor core priority, and update the associations as the hardware processor core priorities change. When, a process request is received specifying a particular high level operating system processor core identification, the computing device may use the virtual processor identification translation table 300 to assign the process to the appropriately prioritized processor core. A table is used herein to describe this feature of the computing device 10, but the virtual processor identification translation may be implemented using a variety of different hardware, data structures, and software algorithms that may achieve the same function as described above. In an aspect, one or more virtual processor identification translation tables 300 may be implemented for numerous groups of processor cores. For example, each group of a type of processor cores, such as a multi-core general purpose CPU 320, 321, a multi-core GPU 322, a multi-core DSP 324, and other multi-core computational units 326, may be combined or separated in various configurations into one or more virtual processor identification translation tables 300.", ¶58]
 
and cause the replacement compute unit to carry out neural network operations(cores can serves in many functions such a GPUs and neural processing NPUs, ¶38).
["The terms “system-on-chip” (SoC) and “integrated circuit” are used interchangeably herein to refer to a set of interconnected electronic circuits typically, but not exclusively, including multiple hardware cores, a memory, and a communication interface. The hardware cores may include a variety of different types of processors, such as a general purpose multi-core processor, a multi-core central processing unit (CPU), a multi-core digital signal processor (DSP), a multi-core graphics processing unit (GPU), a multi-core accelerated processing unit (APU), a neural processing unit (NPU), a math coprocessor, a multi-core auxiliary processor, and the like including other known and future processors. A hardware core may further embody other hardware and hardware combinations, such as a field programmable gate array (FPGA), an application-specific integrated circuit (ASCI), other programmable logic device, discrete gate logic, transistor logic, performance monitoring hardware, watchdog hardware, and time references. Integrated circuits (IC) may be configured such that the components of the integrated circuit reside on a single piece of semiconductor material, such as silicon. Such a configuration may also be referred to as the IC components being on a single chip.", ¶38]

Regarding claim 17, Anderson teaches abapparatus operative to carry out neural network operations, the apparatus comprising: a plurality of compute units (CUs) configurable for neural network operations; a memory hierarchy structure operatively accessible by the plurality of CUs; 
["The terms “system-on-chip” (SoC) and “integrated circuit” are used interchangeably herein to refer to a set of interconnected electronic circuits typically, but not exclusively, including multiple hardware cores, a memory, and a communication interface. The hardware cores may include a variety of different types of processors, such as a general purpose multi-core processor, a multi-core central processing unit (CPU), a multi-core digital signal processor (DSP), a multi-core graphics processing unit (GPU), a multi-core accelerated processing unit (APU), a neural processing unit (NPU), a math coprocessor, a multi-core auxiliary processor, and the like including other known and future processors. A hardware core may further embody other hardware and hardware combinations, such as a field programmable gate array (FPGA), an application-specific integrated circuit (ASCI), other programmable logic device, discrete gate logic, transistor logic, performance monitoring hardware, watchdog hardware, and time references. Integrated circuits (IC) may be configured such that the components of the integrated circuit reside on a single piece of semiconductor material, such as silicon. Such a configuration may also be referred to as the IC components being on a single chip.", ¶38]

and neural network compute unit remapping logic operatively coupled to the plurality of CUs comprising: a neural network sequence scheduler and a remapping controller, wherein the neural network sequence scheduler is operative to detect a condition to remap neural network compute units that are currently used in carrying out a neural network operation with at least one replacement compute unit that is not currently being used to carry out the neural network operation(history of usage of processor cores in terms thermal cycling and usage etc are used to select cores to execute task that balance or evenly distribute usage across cores, ¶40); 
["In a computing device in which all equivalent processor cores may not always run concurrently, the aspects enable increasing the operating life of the equivalent processor cores, and thereby the computing device, by directing tasks to the cores in a priority order determined by their usage history as well as current performance characteristics. An aspect may also improve the performance of the system by directing tasks to the cores such a manner. The characteristics of the processor cores may vary as they wear over time, so manufacturer data may not be reliable. The current characteristics of the processor cores may be determined by measuring thermal output (indicative of thermal behavior, including thermal resistance, thermal capacitance, temperature sensor measurement, thermal cycling, etc.) and/or current leakage for normally operating processor cores, or for processor cores under a built in self test designated for producing the results necessary to determine the current characteristics. Current characteristics of the processor cores may also be determined based upon measurable characteristics, such as by an aging detector. Historical operational time for the processor cores may also be retrieved. The current characteristic data may be applied to a weighted function to produce priorities for the processor cores. The priorities may be used to assign processes and processing tasks to the processor cores based on their level of wear to enable components within a system-on-chip to age or wear out at about the same time. For example, the processor cores with the least wear may be prioritized to run more processes as they are less likely to fail and to cause multiple processor cores reach their respective end of life at about the same time, thereby reduce the chances for premature failure.", ¶40]

and produce remap indication data that indicates to remap a currently mapped logical address of a CU to a different physical CU in response to detecting the remap condition(a processing is determine to exceed operating time and this needs to be swapped out, ¶80) 
[" The operating time threshold may provide a demarcation line as to when new processor cores may be treated the same as the old processor cores. In determination block 604 the processor may determine whether any of the selected processor cores' historical operating time exceeds the operating time threshold. In other words, the processor may check to see whether any of the new processor cores are so new that they have not yet been run sufficiently to be comingled with the older processor cores for the purposes of determining the priority of equivalent processor cores.", ¶80]

and wherein the neural network sequence scheduler is operative to produce remap readiness data indicating that a timing of remapping of CUs is appropriate(based on certain timing conditions such periodically  it is determined whether processors have exceeded activity threshold and should be replaced, ¶70, 137).
[" In another aspect, in optional block 512 the processor may migrate the selected processor cores' current and expected processes and data to one or more other processor cores. Rather than waiting for the selected processor cores to become inactive, the processor may reassign the current and scheduled processes, and the related data, from the selected processor cores to other processor cores that are available. In this aspect, the components of the computing device may continue to operate as expected with processes and data mapped to different processor cores, in essence, forcing the selected processor cores into a quiescent state when the processing demand on the computing device requires less than all processor cores.", ¶70]
["In various aspects, different criteria, such as thresholds, ranges, and/or types of sensed, measured, counted, and/or timed condition parameters, may be used to trigger sensing, measuring, counting, and/or timing of condition parameters, and/or to correlate the condition parameter data during normal operation and/or during execution of a built in self test of a computing device component. In various aspects, sensing, measuring, counting, and/or timing of condition parameters may be triggered by execution of a built in self test of the computing device component. A built in self test of a computing device component may be executed on a schedule and/or in response to the different criteria. A built in self test may be executed for a computing device component during an idle, an inactive, or a quiescent state of the computing device component, such as during a boot time of the computing device component, following completion of a task by the computing device component, and/or during interruption of a task executed by the computing device component.", ¶137] 

the remapping controller, responsive to the remap indication data and to the remap readiness indication data(collected operation data is used to determine when and which cores need to be migrated and to which cores to migrate to, ¶67,68), 
[“In optional block 507, this collected operational data and related information may be stored in any nonvolatile memory accessible by the processor, including FLASH memory of the computing device, a storage component configured to store this information, or another component dedicated to tracking and storing data on processor core operational data and cumulative operation time. The operational data stored in non-volatile memory may be used at boot time to set initial processor core priorities and mappings. As part of the data saved in block 507, the operational time or usage of the processor core may be stored in a frequently updated data field. Thus, as part of the operations in block 506, the processor may retrieve from this memory the operational time (i.e., total or relative active time) for the selected processor core. Additional aspects of storing the operational data and related information in block 507 are described herein with reference to block 1904 in FIG. 19.", ¶67]
["In block 508 the processor may calculate priorities for each of the selected processor cores based on the collected operation data and operating history. The processor may apply the function or algorithm to the collected data, along with the weighting factors for each of the types of data, for each of the selected processor cores, calculating the new priority values for the selected cores. The function or algorithm used to calculate the priorities may vary. In various aspects, different combinations of one or more of the thermal output, current leakage and operating time, and their weighting factors, may be used to calculate the core priorities. In an aspect, the three types of collected data may be multiplied by their respective weighting factors, and the results summed together to produce a priority value for each processor core. In another aspect, when one of the types of data is to be discounted, the weighting value may be set to zero, or the data of the discounted type may be removed from the function or algorithm.", ¶68]
and in response thereto, generate a remapping table entry that causes a remap of a logical address of at least one currently used compute unit to a physical address that corresponds to the replacement compute unit(means of selection of core to process task is by manipulation of virtual processor identification tables which map associations between virtual IDs used by higher level OS and the physical  core IDs, ¶58)
["However, the computing device 10 may change priorities of the processor cores, as described further below. The computing device 10 may change the priorities to increase operating life and maximize performance of the processor cores. Changing the priorities of the processor cores may result in the high level operating system processor core identification being associated with a processor core that the computing device 10 does not intend to run the requested process. The virtual processor identification translation table 300 may track the changes in the priorities of the processor cores and associate the high level operating system processor core identifications with the appropriately prioritized processor core. To accomplish this, the virtual processor identification translation table 300 may receive the updated hardware processor core priorities calculated by the reliability engine 302. The virtual processor identification translation table 300 may also associate the high level operating system processor core identifications with the corresponding hardware processor core priority, and update the associations as the hardware processor core priorities change. When, a process request is received specifying a particular high level operating system processor core identification, the computing device may use the virtual processor identification translation table 300 to assign the process to the appropriately prioritized processor core. A table is used herein to describe this feature of the computing device 10, but the virtual processor identification translation may be implemented using a variety of different hardware, data structures, and software algorithms that may achieve the same function as described above. In an aspect, one or more virtual processor identification translation tables 300 may be implemented for numerous groups of processor cores. For example, each group of a type of processor cores, such as a multi-core general purpose CPU 320, 321, a multi-core GPU 322, a multi-core DSP 324, and other multi-core computational units 326, may be combined or separated in various configurations into one or more virtual processor identification translation tables 300.", ¶58]
 
and cause the replacement compute unit to carry out neural network operations(cores can serves in many functions such a GPUs and neural processing NPUs, ¶38).
["The terms “system-on-chip” (SoC) and “integrated circuit” are used interchangeably herein to refer to a set of interconnected electronic circuits typically, but not exclusively, including multiple hardware cores, a memory, and a communication interface. The hardware cores may include a variety of different types of processors, such as a general purpose multi-core processor, a multi-core central processing unit (CPU), a multi-core digital signal processor (DSP), a multi-core graphics processing unit (GPU), a multi-core accelerated processing unit (APU), a neural processing unit (NPU), a math coprocessor, a multi-core auxiliary processor, and the like including other known and future processors. A hardware core may further embody other hardware and hardware combinations, such as a field programmable gate array (FPGA), an application-specific integrated circuit (ASCI), other programmable logic device, discrete gate logic, transistor logic, performance monitoring hardware, watchdog hardware, and time references. Integrated circuits (IC) may be configured such that the components of the integrated circuit reside on a single piece of semiconductor material, such as silicon. Such a configuration may also be referred to as the IC components being on a single chip.", ¶38]

Regarding claims 2, 10 and 19, Anderson teaches repeating the detecting of the condition and performing additional remapping operations of additional replacement compute units to balance workload levels among all compute units for neural network operations performed by the compute units in the processor(scheduler assigned to evenly distribute i.e. balance workload, ¶110).
["Implementing the round robin scheme for modifying priorities to the selected inactive processor cores based on previously stored priorities may avoid repeated or uneven assignment of higher priorities to the processor cores. Varying the priorities assigned to the processor cores may more evenly distribute the use of the processor cores, thereby extending the life of the processor cores and the performance of the computing device.",¶110]

Regarding claims 3, and 11, Anderson teaches wherein remapping comprises generating a remap table that remaps the logical address of at least one currently used compute unit to a different physical address that corresponds to an unused(idle, inactive etc) replacement compute unit(inactive/idle cores are prioritized in for selection to execute, such selection can be in the form of round robin, ¶105, 107).
[" In optional block 1508, the processor may store in non-volatile memory the priorities of the selected inactive processor cores assigned according to the pseudorandom scheme. The priorities of the selected inactive processor cores may be stored in the non-volatile memory so that they may be retained by the computing device even when the computing device is not powered (e.g., as part of a cold boot process). For example, the stored priorities may be accessed when the computing device is powered up during a cold boot in block 1506 as described above. The processor may update the hardware processor core priority in the virtual processor identification translation table in block 526 as described above.", ¶105]
[“In block 1408, the processor may modify the priorities of the selected inactive processor cores according to a round robin scheme for assigning priorities at boot time. In an aspect, the round robin scheme may include shifting the priority of each of the selected inactive processor cores by a specified amount, such as by incrementing or decrementing the priority by that amount. The specified amount by which the priority is shifted may be any amount that results in the selected inactive processor cores having priorities different from the previously stored priorities for the currently selected inactive processor cores. In an example with four processing cores (processing core 0, processing core 1, processing core 2, and processing core 3), the last known priorities (from highest to lowest) of the processing cores retrieved from memory during boot time may be: processing core 2, processing core 1, processing core 3, and processing core 0. Using the round robin scheme to assign priorities to the processing cores at boot time may shift the priority of each processing core to the next highest priority, with the previous highest priority processing core becoming the lowest priority processing core. The new priorities (from highest to lowest) may be: processing core 1, processing core 3, processing core 0, and processing core 2. The round robin scheme may also shift the priorities of processing cores to the next lowest priority, with previous lowest priority processing core becoming the highest priority processing core. In this example, the new priorities (from highest to lowest) may be: processing core 0, processing core 2, processing core 1, and processing core 3.”, ¶107]

Regarding claims 4 and 12, Anderson teaches detecting neural network operation executing on the processor and generating a logical to physical CU map table that contains data mapping logical addresses of CUs currently being used in performing the neural network operations with physical addresses of CUs that are currently being used in performing the neural network operations and data indicating currently unused CUs that will serve as replacement CUs, and wherein remapping comprises assigning the logical address of at least on CU currently being used to a physical address associated with a currently unused CU(mapping table provides a translation of high level virtual address to physical address, in active cores are evaluated and prioritized to be the next core to be assigned to processing task(i.e. become active), ¶58-60, 69 , Fig 4).
[" However, the computing device 10 may change priorities of the processor cores, as described further below. The computing device 10 may change the priorities to increase operating life and maximize performance of the processor cores. Changing the priorities of the processor cores may result in the high level operating system processor core identification being associated with a processor core that the computing device 10 does not intend to run the requested process. The virtual processor identification translation table 300 may track the changes in the priorities of the processor cores and associate the high level operating system processor core identifications with the appropriately prioritized processor core. To accomplish this, the virtual processor identification translation table 300 may receive the updated hardware processor core priorities calculated by the reliability engine 302. The virtual processor identification translation table 300 may also associate the high level operating system processor core identifications with the corresponding hardware processor core priority, and update the associations as the hardware processor core priorities change. When, a process request is received specifying a particular high level operating system processor core identification, the computing device may use the virtual processor identification translation table 300 to assign the process to the appropriately prioritized processor core. A table is used herein to describe this feature of the computing device 10, but the virtual processor identification translation may be implemented using a variety of different hardware, data structures, and software algorithms that may achieve the same function as described above. In an aspect, one or more virtual processor identification translation tables 300 may be implemented for numerous groups of processor cores. For example, each group of a type of processor cores, such as a multi-core general purpose CPU 320, 321, a multi-core GPU 322, a multi-core DSP 324, and other multi-core computational units 326, may be combined or separated in various configurations into one or more virtual processor identification translation tables 300.", ¶58]

["FIG. 4 illustrates an example table 400 relating the high level operating system processor core identification to the hardware processor core priority in accordance with an aspect. The table 400 continues the example of the four processor cores (processor cores 0-3) illustrated in FIG. 2. The left column 402 represents the high level operating system processor core identifications, which may be used as virtual identifiers for each of the processor cores selected to be in the group represented in the table 400 (e.g., processor cores 0-3). The right column 404 represents the processor core identifications/priorities, which may list the priorities assigned to each processor core that may be used to order the processor cores selected to be in the group represented in the table 400 (processor cores 0-3), and as physical identifiers for each of these processor cores.", ¶59]

["Each row 406, 408, 410, 412 of the table 400 relates to one of the processor cores. For example, the first row 406 relates to processor core 0 as it is identified by the high level operating system. In this example, however, the priorities of the processor cores have been shuffled based on the data gathering and the calculations made by the reliability engine described above. Thus, this example shows that in the first row 406, the high level operating system processor core identification processor core 0 is associated with the hardware processor core identification processor core 2, because processor core 2 has the highest priority. Similarly, the high level operating system processor core identification processor core 1, in a second row 408, is associated with hardware processor core identification processor core 0, because processor core 0 has the next highest priority. The same applies to high level operating system processor core identifications processor core 2 and processor core 3, and hardware processor core identifications processor core 3 and processor core 1, in a third row 410 and a fourth row 412, respectively.", ¶60]

[" In block 510 the computing device may wait for the selected processor cores to become inactive. As described above, prioritizing active cores may pose problems when components of the computing device expect particular processor cores to be available to execute certain tasks. However, when an expected processor core is prioritized differently from what is expected, it may leave the components without a processor core to execute the expected task, leading to potential errors in operation of the computing device. Thus, the computing device may wait for the processor cores to become inactive, when there are no scheduled or expected tasks for the processor cores, before changing the processor cores' priority in order to avoid negatively affecting the other components.", ¶69]

Regarding claims 5,13 and 20, Anderson teaches 1 wherein detecting the condition to remap neural network compute units comprises determining that a time out period occurred(age determined based on time exceeding a threshold, ¶129,151)
 ["The sensors 1704 may be configured to sense and/or measure condition parameters. Similarly, the counters and/or timers 1706 may be configured to count and/or measure condition parameters. In various aspects, the sensors 1704 and/or counters and/or timers 1706 may be configured for sensing, measuring, counting, and/or timing condition parameters for any number of criteria for any number of computing device components. In various aspects, the sensors 1704 and/or counters and/or timers 1706 may be configured for sensing, measuring, counting, and/or timing condition parameters during normal operation of the computing device components and/or during execution of a built in self test of the computing device components. Examples of condition parameters include voltage level, operating frequency, aging, thermal output (indicative of thermal behavior, including thermal resistance, thermal capacitance, temperature sensor measurement, thermal cycling, etc.), use (including for workload types and executed functions), performance, faults or errors, and/or time. Condition parameter data may be used to estimate a condition of a computing device component, such as aging.", ¶129]
["Such actions may be taken when indications of advanced age or likelihood of failure exceed threshold values. In some aspects, the scheduler 1700 may compare the condition estimators or data derived from the condition estimators to each other or to threshold values to determine when the processor cores 320, 321, 322, 324, 326 and the multi-core processors are sufficiently advanced aged or exhibiting a rate of aging that they should be reconfigured. The scheduler 1700 may also use the condition estimators or derive data from the condition estimators to indicate a likelihood of failure of the processor cores 320, 321, 322, 324, 326, and the multi-core processors.", ¶151]

 and wherein the method further comprises determining, which layer of the neural network is in operation and whether there are unused CUs for replacement of currently used CUs for that layer(work may be re-assigned to processors with higher priority, higher priority being lower aged processors, ¶s147,151).
["In various aspects, the scheduler 1700 may assign priorities to the processor cores 320, 321, 322, 324, 326 and the multi-core processors in relation to their estimated age. For example, the scheduler 1700 may assign higher priorities to the processor cores 320, 321, 322, 324, 326 and the multi-core processors that exhibit a lower estimated age, and assign lower priorities to the processor cores 320, 321, 322, 324, 326 and the multi-core processors that exhibit higher estimated age. The condition estimators may represent or be used to determine the estimated ages of the processor cores 320, 321, 322, 324, 326 and the multi-core processors. Workloads may be assigned to the available processor cores 320, 321, 322, 324, 326 and the multi-core processors with the highest priorities by the scheduler 1700.", ¶147]
["Such actions may be taken when indications of advanced age or likelihood of failure exceed threshold values. In some aspects, the scheduler 1700 may compare the condition estimators or data derived from the condition estimators to each other or to threshold values to determine when the processor cores 320, 321, 322, 324, 326 and the multi-core processors are sufficiently advanced aged or exhibiting a rate of aging that they should be reconfigured. The scheduler 1700 may also use the condition estimators or derive data from the condition estimators to indicate a likelihood of failure of the processor cores 320, 321, 322, 324, 326, and the multi-core processors.", ¶151]


Regarding claims 6 and 14, Anderson teaches comprising adjusting an operational voltage of the currently used CU's based on remapping of the CUs(assigning processing to a  such as an idle/inactive core implies supplying the core with increased voltage to perform such processing, ¶s146,147).
["The scheduler 1700 may be configured to assign workloads to and configure the processor cores 320, 321, 322, 324, 326 and the multi-core processors. The scheduler 1700 may use the received condition estimators to assign preferences for and workloads to the processor cores 320, 321, 322, 324, 326 and the multi-core processors to balance aging among the processor cores 320, 321, 322, 324, 326, and the multi-core processors. The scheduler 1700 may use the received condition estimators to configure the functional aspects of the processor cores 320, 321, 322, 324, 326, and the multi-core processors to balance aging among the processor cores 320, 321, 322, 324, 326, and the multi-core processors. The scheduler 1700 may use current condition parameters and workloads in combination with the condition estimators to determine how to assign workloads to and configure the processor cores 320, 321, 322, 324, 326, and the multi-core processors to balance aging.",¶146]
["In various aspects, the scheduler 1700 may assign priorities to the processor cores 320, 321, 322, 324, 326 and the multi-core processors in relation to their estimated age. For example, the scheduler 1700 may assign higher priorities to the processor cores 320, 321, 322, 324, 326 and the multi-core processors that exhibit a lower estimated age, and assign lower priorities to the processor cores 320, 321, 322, 324, 326 and the multi-core processors that exhibit higher estimated age. The condition estimators may represent or be used to determine the estimated ages of the processor cores 320, 321, 322, 324, 326 and the multi-core processors. Workloads may be assigned to the available processor cores 320, 321, 322, 324, 326 and the multi-core processors with the highest priorities by the scheduler 1700.", ¶147]


Regarding claims 7 and 15, Anderson teaches comprising remapping a plurality of registers associated with a currently unused CU such that different registers of the replacement CU are used compared to previous use of the CU during operation of the neural network operations(memory used by processors in performing task are also reassigned, ¶154).
[" The scheduler 1700 may be configured to assign use of and to configure the random access memory 1702 based on condition estimators or data derived from the condition estimators indicating retention time, errors, age, and/or likelihood of failure of the random access memory 1702. Such assignments and configuration may be performed for specific locations within the random access memory 1702. Like for the processor cores 320, 321, 322, 324, 326 and the multi-core processors, the scheduler 1700 may modify operating parameters or take offline certain random access memories 1702 or parts, such as banks or physical interfaces, of a random access memory 1702. In some aspects, the scheduler 1700 may modify the random access memory 1702 to shorten the intervals for refreshing the random access memories 1702 or parts of the random access memories 1702. In some aspects, the scheduler 1700 may increase voltage at low temperatures to drive the random access memories 1702 or parts of the random access memories 1702. In situations of high likelihood of failure (including when failure of the random access memories 1702 is certain), the scheduler 1700 may take the random access memories 1702 or parts of the random access memories 1702 offline and avoid bringing those memories back online.", ¶154]

Regarding claims 8 and 16, Anderson teaches wherein in remapping comprises remapping based on at least one of the following: tracking usage of CUS and remapping to physical addresses of replacement CUs that are least used; randomly selecting a currently unused CU as the replacement CU; and employing a round robin replacement operation to select the replacement CU.
["In block 1408, the processor may modify the priorities of the selected inactive processor cores according to a round robin scheme for assigning priorities at boot time. In an aspect, the round robin scheme may include shifting the priority of each of the selected inactive processor cores by a specified amount, such as by incrementing or decrementing the priority by that amount. The specified amount by which the priority is shifted may be any amount that results in the selected inactive processor cores having priorities different from the previously stored priorities for the currently selected inactive processor cores. In an example with four processing cores (processing core 0, processing core 1, processing core 2, and processing core 3), the last known priorities (from highest to lowest) of the processing cores retrieved from memory during boot time may be: processing core 2, processing core 1, processing core 3, and processing core 0. Using the round robin scheme to assign priorities to the processing cores at boot time may shift the priority of each processing core to the next highest priority, with the previous highest priority processing core becoming the lowest priority processing core. The new priorities (from highest to lowest) may be: processing core 1, processing core 3, processing core 0, and processing core 2. The round robin scheme may also shift the priorities of processing cores to the next lowest priority, with previous lowest priority processing core becoming the highest priority processing core. In this example, the new priorities (from highest to lowest) may be: processing core 0, processing core 2, processing core 1, and processing core 3.", ¶107]

["In an aspect, not all of the priorities may be modified or modified by the same amount. For example, there may be a gap in the previously stored priorities between two of the selected inactive processor cores, such as one priority designation. The round robin scheme may be implemented to modify the priorities of the selected inactive processor cores such that the gap in the priorities is filled. In an aspect, filling the gap may be accomplished by modifying the priorities of the selected inactive processor cores on only a first side of the gap in the priorities. In an aspect, filling the gap may be accomplished by modifying the priorities of the selected inactive processor cores on the first side of the gap in the priorities by a greater amount than on a second side of the gap in the priorities.", ¶108]

Regarding claim 18, Anderson teaches wherein the neural network sequence scheduler is further operative to determine neural network layer levels, logical CU addresses for needed CUs for a given layer unit(means of selection of core to process task is by manipulation of virtual processor identification tables which map associations between virtual IDs used by higher level OS and the physical  core IDs, ¶58)
["However, the computing device 10 may change priorities of the processor cores, as described further below. The computing device 10 may change the priorities to increase operating life and maximize performance of the processor cores. Changing the priorities of the processor cores may result in the high level operating system processor core identification being associated with a processor core that the computing device 10 does not intend to run the requested process. The virtual processor identification translation table 300 may track the changes in the priorities of the processor cores and associate the high level operating system processor core identifications with the appropriately prioritized processor core. To accomplish this, the virtual processor identification translation table 300 may receive the updated hardware processor core priorities calculated by the reliability engine 302. The virtual processor identification translation table 300 may also associate the high level operating system processor core identifications with the corresponding hardware processor core priority, and update the associations as the hardware processor core priorities change. When, a process request is received specifying a particular high level operating system processor core identification, the computing device may use the virtual processor identification translation table 300 to assign the process to the appropriately prioritized processor core. A table is used herein to describe this feature of the computing device 10, but the virtual processor identification translation may be implemented using a variety of different hardware, data structures, and software algorithms that may achieve the same function as described above. In an aspect, one or more virtual processor identification translation tables 300 may be implemented for numerous groups of processor cores. For example, each group of a type of processor cores, such as a multi-core general purpose CPU 320, 321, a multi-core GPU 322, a multi-core DSP 324, and other multi-core computational units 326, may be combined or separated in various configurations into one or more virtual processor identification translation tables 300.", ¶58]

 and provide input data and program information for each physical CU that is remapped(metric for processors are gathered and provided to make processor scheduling decisions, ¶167)
[" In block 1904, the processing device may store the sensed, measured, counted, and/or timed condition parameters. As described herein, the processing device may store condition parameter data (e.g., the sensed, measured, counted, and/or timed condition parameters) in various formats, data structures, and/or databases in a memory (e.g., memory 16, 24, in FIG. 1). The condition parameter data may be stored in a manner that correlates various types of condition parameters with each other. For example, various temperatures, voltages, frequencies, aging indicators, operating times, executed functions, workload types, and/or errors for a computing device component may be stored in a correlated manner so that different combinations of correlated temperatures, voltages, frequencies, aging indicators, operating times, executed functions, workload types, and/or errors for the computing device component may be retrieved from memory. In various aspects, different criteria, such as thresholds, ranges, and/or types of sensed, measured, counted, and/or timed condition parameters may be used to correlate the condition parameter data. Stored condition parameter data may be updated based on later sensing, measuring, counting, and/or timing of the condition parameters satisfying the same criteria. In various aspects, the condition parameter data may be stored as discrete instances, cumulative instances, rates of instances of occurrence of the condition parameters, and/or changes in occurrence of the instances and/or rates of instance of occurrence of the condition parameters.", ¶167]



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456